Exhibit 10.1 CONFIDENTIAL Confidential Resignation Agreement and General Release of Claims This Confidential Resignation Agreement and General Release of Claims (this “Agreement”) is entered into between Five Prime Therapeutics, Inc., a Delaware corporation (“FivePrime”), and Robert Sikorski, M.D., Ph.D., an individual (“you”), effective as of the date you sign this Agreement. 1.Resignation.You have resigned as an officer and employee of FivePrime effective April 30, 2017 (the “Resignation Date”).You and FivePrime agree that your employment termination will be deemed a Covered Termination as defined in that certain Executive Severance Benefits Agreement between you and FivePrime dated September 17, 2014, as amended effective January 21, 2016 by the Amendment No. 1 to the Executive Severance Benefits Agreement (as amended, the “Severance Agreement”).Capitalized terms not otherwise defined in this Agreement shall be as defined in the Severance Agreement.You hereby acknowledge that your employment termination is not a Change in Control Termination. 2.Covered Termination Severance Benefits.You hereby acknowledge that this Agreement constitutes the Release as defined in Section 4.3 of the Severance Agreement. Provided that you remain in compliance with this Agreement, the Consulting Agreement (as defined below), and the limitations and conditions on benefits as set forth in Article 4 (except for Section 4.5(c)) of the Severance Agreement, you will be eligible to receive the following severance benefits (“Severance Benefits”): (a)Salary Continuance.During the Covered Termination Severance Period, pursuant to the Severance Agreement FivePrime will pay as severance an amount equal to your Base Salary and Pro-Rata Bonus, subject to applicable withholding for federal, state and local income and employment taxes, in accordance with the payment schedule set forth in Sections 3.2 and 4.3 of the Severance Agreement.You and FivePrime agree that the Pro-Rata Bonus monthly amount equals $14,666.67. (b)Health Continuation Coverage. (i)COBRA Premiums.To the extent provided by the federal Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) or, if applicable, state insurance laws, and by FivePrime’s current group health insurance policies, you will be eligible to continue your group health insurance benefits after the Resignation Date.If you timely elect continued coverage under COBRA, FivePrime will pay your COBRA premiums to continue your coverage, including coverage for eligible dependents, if applicable (“COBRA Premiums”), through the period (the “COBRA Premium Period”) starting on the Resignation Date and ending on the earliest to occur of: (i) the date the Covered Termination Severance Period expires; (ii) the date you become eligible for group health insurance coverage through a new employer; or (iii) the date you, or as to a covered dependent, the dependent, shall cease to be eligible for COBRA continuation coverage for any reason, including plan termination. In the event you become covered under another employer's group health plan or you or your covered dependent otherwise cease to be eligible for COBRA during the COBRA Premium Period, you must promptly notify FivePrime of such event 1 CONFIDENTIAL (ii)Special Cash Payments in Lieu of COBRA Premiums.The foregoing notwithstanding, if FivePrime determines, in its sole discretion, that it cannot pay the COBRA Premiums without a substantial risk of violating applicable law (including Section 2716 of the Public Health Service Act), FivePrime instead shall pay to you, on the first day of each calendar month during the COBRA Premium Period, a fully taxable cash payment equal to the applicable COBRA Premiums for that month (including premiums for you and your eligible dependents who have elected and remain enrolled in such COBRA coverage), subject to applicable tax withholdings (such amount, the “Special Cash Payment”), for the remainder of the COBRA Premium Period.You may, but are not obligated to, use such Special Cash Payments toward the cost of COBRA premiums. (iii)Payment Schedule. No COBRA Premium, or Special Cash Payment, as applicable, shall become payable until the Waiver Effective Date as defined below.Within five (5) business days after the Waiver Effective Date, FivePrime will pay the COBRA Premium payment or Special Cash Payment, as the case may be, corresponding to COBRA coverage for the month of May 2017, with the balance of the COBRA Premium payments or Special Cash Payments paid thereafter on the applicable schedule described above. (c)Stock Awards.FivePrime granted you options to purchase a total of 225,000 shares of common stock of FivePrime (the “Options”), pursuant to FivePrime’s 2013 Omnibus Incentive Plan (the “Plan”), as listed on Exhibit A hereto.As of the Resignation Date, you will have vested in a total of 78,539 Options as shown on Exhibit A.Pursuant to the Severance Agreement, on the Waiver Effective Date an additional 73,230 Options shall vest, as shown on Exhibit A, with such accelerated vesting to be deemed effective as of the Resignation Date.FivePrime granted you a total of 145,240 restricted shares of FivePrime common stock (the “Restricted Shares”) pursuant to the Plan, as listed on Exhibit A.As of the Resignation Date, you will have vested in a total of 90,240 Restricted Shares as shown on Exhibit A.Pursuant to the Severance Agreement, on the Waiver Effective Date an additional 17,813 Restricted Shares shall vest and FivePrime’s reacquisition or repurchase rights thereto shall lapse, with such accelerated vesting and lapse of rights to be deemed effective as of the Resignation Date.You acknowledge that in connection with the vesting of the 17,813 Restricted Shares referred to in the preceding sentence, FivePrime will satisfy the tax withholding obligations arising with respect to such vesting event, by withholding from the 17,813 Restricted Shares otherwise issuable to you and cancelling a number of Restricted Shares having a Fair Market Value (as such term is defined in the Plan) equal to the amount of tax withholding due with respect to such vesting event, with such tax withholding determined based on the following tax withholding rates: Tax Withholding Obligation Withholding Rate Federal tax 39.6% California state tax 13.3% Medicare tax 2.35% Total: 55.25% 2 CONFIDENTIAL On the Waiver Effective Date, (i) FivePrime shall exercise its rights of reacquisition or repurchase as to the 37,187 Restricted Shares that have not yet vested as of the Resignation Date and (ii) you will automatically forfeit to FivePrime the 73,231 Options that have not yet vested as of the Resignation Date, and such unvested Options will automatically terminate.You agree that your Service (as that term is defined in the Plan) as a Service Provider (as that term is defined in the Plan) shall terminate as of the Resignation Date. 3.Additional Benefits.As part of this Agreement, and in addition to the Covered Termination Severance Benefits under the Severance Agreement, provided that you do not revoke pursuant to Section 15 and you remain in compliance with this Agreement, the Confidentiality Agreement (as defined below), the Consulting Agreement, and the Severance Agreement (except for Section 4.5(c)), FivePrime agrees to provide the following additional benefits (“Additional Benefits”): (a)Extended Exercise Period.Effective as of the Waiver Effective Date, your period to exercise vested Options shall be extended until March 31, 2018, notwithstanding the terms of the Options. (b)Consulting Agreement.FivePrime will enter into the Consulting Agreement set forth in Exhibit B hereto (“Consulting Agreement”), in exchange for the compensation set forth therein.For the avoidance of doubt, your performance of your obligations under the Consulting Agreement will not be deemed to be performance of Service (as that term is defined in the Plan) as a Service Provider (as that term is defined in the Plan). 4.Accrued Salary and Accrued Vacation Time.You hereby acknowledge that on the Resignation Date, FivePrime paid you all accrued salary, and all accrued and unused vacation time earned through the Resignation Date, subject to standard payroll deductions and withholdings. 5.Expense Reimbursements.You agree to submit to FivePrime by April 30, 2017 your final documented expense reimbursement statement reflecting all business expenses you incurred through the Resignation Date, if any, that are reimbursable, and that FivePrime will reimburse you for all such reimbursable business expenses. 6.Other Compensation or Benefits.You hereby acknowledge that, except as expressly provided in this Agreement, after the Resignation Date you will not receive any additional compensation, severance, or benefits, including no further mortgage assistance benefits under that certain offer letter agreement between you and FivePrime dated August 22, 2014 (“Offer Letter”).FivePrime hereby acknowledges that you have no obligation to repay any mortgage assistance benefits received by you. 7.Confidential Information and Innovation Assignment Agreement.In connection with your employment with FivePrime, you entered into a Confidential Information and Innovation Assignment Agreement (the “Confidentiality Agreement”, a copy of which is attached hereto as Exhibit C for your reference) with FivePrime pursuant to which, among other things, you agreed to hold in confidence and not disclose, use, lecture upon, or publish, at all times during your employment and thereafter, any of FivePrime’s Confidential Information (as 3 CONFIDENTIAL defined in the Confidentiality Agreement).Pursuant to the Confidentiality Agreement you also agreed that by the Resignation Date you will deliver to FivePrime all of FivePrime’s property (including keys, identification badges and entry cards), equipment (including computers and mobile phones or other electronic devices), and documents, together with all copies thereof, and any other material containing or disclosing any Inventions (as defined in the Confidentiality Agreement), Third Party Information (as defined in the Confidentiality Agreement) or Confidential Information.You hereby reaffirm, as required in paragraph 12 of the Confidentiality Agreement, your full performance of your obligations as of the Resignation Date.In addition, you hereby acknowledge that pursuant to paragraph 8 of the Confidentiality Agreement your non-solicitation restrictions continue for twelve (12) months after the Resignation Date. 8.Confidentiality.You agree to hold the provisions of this Agreement in strict confidence and not publicize or disclose in any manner whatsoever the terms of this Agreement; provided, however, that you may disclose this Agreement: (a) in confidence to your immediate family; (b) in confidence to your attorneys, accountants, auditors, tax preparers and financial advisors that have a need to know the terms of this Agreement; (c) insofar as such disclosure may be necessary to enforce its terms or as otherwise required by law; and (d) to any Government Agency (as defined below).In particular, you agree not to disclose the terms of this Agreement to any current or former employee of FivePrime.In addition, should you disclose the terms of this Agreement at any time before you execute this Agreement, then the offer of this Agreement shall be considered withdrawn, or otherwise null and void, as of the time of such disclosure.Notwithstanding the foregoing, you and FivePrime acknowledge that FivePrime may disclose the terms of and file a copy of this Agreement in securities filings with the Securities and Exchange Commission, to the extent required by applicable law. 9.Characterization of Past Employment.FivePrime agrees that you may characterize your employment position with FivePrime as that of Senior Vice President, Global Clinical Development and Acting Chief Medical Officer for the period of your employment from January 21, 2016 through June 1, 2016 and you may include such title in your resume, your online social media profiles and any applications for employment that you may submit to prospective employers. FivePrime agrees to amend your biography in FivePrime’s external website to include that you served as FivePrime’s Senior Vice President, Global Clinical Development and Acting Chief Medical Officer from January 2016 to June 2016. 10.Non-disparagement.You agree not to disparage FivePrime or FivePrime’s officers, directors, employees, stockholders, parents, subsidiaries, affiliates, and agents, in any manner likely to be harmful to them or their business, business reputation or personal reputation; provided, that you may respond accurately and fully to any question, inquiry or request for information when required by legal process or in connection with an investigation by any Government Agency. In addition, nothing in this provision or this Agreement is intended to prohibit or restrain you in any manner from making disclosures that are protected under the whistleblower provisions of federal law or regulation or under other applicable law or regulation.The Company agrees not to disparage you through its executive officers and the members of the Board in any manner likely to be harmful to you or your business, business reputation, business opportunity or personal reputation; provided that the Company may respond accurately and fully to any question, inquiry or request for information when required by legal process or in 4 CONFIDENTIAL connection with an investigation by any Government Agency.Should you request that Lewis T. Williams provide a reference for you, Dr. Williams may in response to any such reference inquiry provide information substantially the same as set forth in Exhibit D regarding your employment with FivePrime. 11.No Admission of Liability.By offering you the consideration in this Agreement, including the opportunity to receive the Severance Benefits and Additional Benefits, FivePrime does not admit any liability to you or to any other person. 12.Release of Claims.In consideration of the Severance Benefits, the Additional Benefits, and other consideration provided to you by this Agreement that you are not otherwise entitled to receive, you hereby generally, completely and without condition release and forever discharge FivePrime and its current and former directors, officers, employees, stockholders, partners, agents, attorneys, predecessors, successors, parent and subsidiary entities, insurers, affiliates, and assigns (together, the “Released Persons”) from any and all claims, liabilities and obligations, both known and unknown, that arise out of or in any way relate to events, acts, conduct, or omissions occurring prior to your signing this Agreement.This general release includes:(a)all claims arising out of or in any way related to your employment with FivePrime, or the decision to terminate your employment; (b)all claims related to your compensation or benefits from FivePrime, including salary, bonuses, commissions, vacation pay, expense reimbursements, severance pay, fringe benefits, stock, stock options, restricted shares, or any other ownership interests in FivePrime; (c)all claims for breach of contract, wrongful termination, and breach of the implied covenant of good faith and fair dealing; claims under the Offer Letter, or the Severance Agreement; (d)all tort claims, including claims for fraud, defamation, emotional distress, and discharge in violation of public policy; and (e) all federal, state, and local statutory claims, including claims for discrimination, harassment, retaliation, attorneys’ fees, or other claims arising under the federal Civil Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of 1990, the federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act (as amended). 13.Exceptions.You are not releasing any claim that cannot be waived under applicable state or federal law.You are not releasing any rights that you have to be indemnified (including any right to reimbursement of expenses) arising under applicable law, FivePrime’s certificate of incorporation or bylaws or any directors’ and officers’ liability insurance policy of FivePrime. 14.Protected Rights.Nothing in this Agreement shall prevent you from challenging the validity of your release in a legal or administrative proceeding. You understand that nothing in this Agreement limits your ability to file a charge or complaint with the Equal Employment Opportunity Commission, the Department of Labor, the National Labor Relations Board, the Occupational Safety and Health Administration, the California Department of Fair Employment and Housing, the Securities and Exchange Commission or any other federal, state or local governmental agency or commission (“Government Agency”).You further understand this Agreement does not limit your ability to communicate with any Government Agencies or otherwise participate in any investigation or proceeding that may be conducted by any Government Agency, including providing documents or other information, without notice to 5 CONFIDENTIAL FivePrime.While this Agreement does not limit your right to receive an award for information provided to the Securities and Exchange Commission, you understand and agree that, to the maximum extent permitted by law, you are otherwise waiving any and all rights you may have to individual relief based on any claims that you have released and any rights you have waived by signing this Agreement. 15.ADEA Waiver.You hereby acknowledge that you are knowingly and voluntarily waiving and releasing any rights you may have under the ADEA (“ADEA Waiver”).You also acknowledge that the consideration given for the ADEA Waiver is in addition to anything of value to which you were already entitled.You further acknowledge that you have been advised by this writing, as required by the ADEA, that:(a) your ADEA Waiver does not apply to any rights or claims that arise after the date you sign this Agreement; (b) you should consult with an attorney prior to signing this Agreement; (c)you received a copy of this Agreement for your review and consideration on April 13, 2017 and that you have twenty-one (21) days to review and consider this Agreement (although you may choose to voluntarily sign it sooner); (d)you have seven (7) days following the date you sign and deliver this Agreement to revoke it, with such revocation to be effective only if you deliver written notice of revocation to FivePrime within the seven (7)-day period; and (e) the ADEA Waiver will not be effective until the date upon which the revocation period has expired (the eighth day after you sign and deliver this Agreement) and you have not revoked this Agreement pursuant to subpart (d) of this sentence (the “Waiver Effective Date”).Because you asked for, and received, revisions to the draft of this Agreement provided to you on April 13, 2017, you hereby waive an additional 21-day review period.Accordingly, your 21-day review period under the ADEA will be deemed to have started on April 13, 2017. 16.Section 1542 Waiver.YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.In giving the release herein, which includes claims that may be unknown to you at present, you acknowledge that you have read and understand Section 1542 of the California Civil Code, which reads as follows: “A general release does not extend to claims which the creditor does not know or suspect to exist in his or her favor at the time of executing the release, which if known by him or her must have materially affected his or her settlement with the debtor.” You hereby expressly waive and relinquish all rights and benefits under Section 1542 of the California Civil Code and any law of any other jurisdiction of similar effect with respect to your release of any unknown or unsuspected claims herein. 17.No Transfer of Claims.You represent and warrant to FivePrime that you have not assigned or transferred to any person or entity any claim, arbitration, litigation or other similar proceeding (each, a “Claim”) released by this Agreement and you agree to indemnify and hold harmless the Released Persons from and against any and all Claims based on, arising out of or connected with any such transfer or assignment. 6 CONFIDENTIAL 18.Representations.You hereby represent that you have been paid all compensation owed and for all hours worked, have received all the leave and leave benefits and protections for which you are eligible, pursuant to the Family and Medical Leave Act or otherwise, and have not suffered any on-the-job injury for which you have not already filed a claim. 19.Effects of Breach.In the event of your material breach of this Agreement (including Exhibit B and Exhibit C), you shall forfeit any unpaid Severance Benefits, and the continuation of the Additional Benefits.In addition to any other remedies at law or equity that the Company may have, upon the Company’s written notice to you of a good faith reasonable belief (including an explanation of the basis for the reasonable belief) of your breach, the Company shall have the right to withhold further Severance Benefits, if any remain unpaid, and FivePrime will have the right to terminate the Additional Benefits, including terminating the Consulting Agreement upon written notice to you, and the right to request an early termination by the Board of the extended exercise period. 20.Section 409A. (a)Anything to the contrary herein notwithstanding, the following provisions apply to the extent Severance Benefits provided herein are subject to Section 409A of the Internal Revenue Code (the “Code”) and the regulations and other guidance thereunder and any state law of similar effect (collectively “Section 409A”).Severance Benefits shall not commence until you have a “separation from service” (as defined under Treasury Regulation Section 1.409A-1(h), without regard to any alternative definition thereunder, a “separation from service”). Each installment of Severance Benefits is a separate “payment” for purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and the Severance Benefits are intended to satisfy the exemptions from application of Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9).However, if such exemptions are not available and you are, upon separation from service, a “specified employee” for purposes of Section 409A, then, solely to the extent necessary to avoid adverse personal tax consequences under Section 409A, the timing of the Severance Benefits payments shall be delayed until the earlier of (i) six (6) months and one day after your separation from service, or (ii) your death.The parties acknowledge that the exemptions from application of Section 409A to Severance Benefits are fact-specific, and any later amendment of this Agreement to alter the timing, amount or conditions that will trigger payment of Severance Benefits may preclude the ability of Severance Benefits provided under this Agreement to qualify for an exemption. (b)It is intended that this Agreement shall comply with the requirements of Section 409A, and any ambiguity contained herein shall be interpreted in such manner so as to avoid adverse personal tax consequences under Section 409A.The foregoing notwithstanding, the Company shall in no event be obligated to indemnify you for any taxes or interest that may be assessed by the Internal Revenue Service pursuant to Section 409A to Severance Benefits payments made pursuant to this Agreement. 21.General.This Agreement, including Exhibit B and Exhibit C, constitutes the complete, final and exclusive embodiment of the entire agreement between you and FivePrime with regard to the subject matter hereof.It is entered into without reliance on any promise or 7 CONFIDENTIAL representation, written or oral, other than those expressly contained herein, and it supersedes any other such promises, warranties or representations. To the extent of any conflict between the terms and conditions of this Agreement and the Severance Agreement, the terms and conditions of this Agreement shall prevail. This Agreement may not be modified or amended except in a writing signed by both you and a duly authorized officer of FivePrime.This Agreement will bind the heirs, personal representatives, successors and assigns of both you and FivePrime, and inure to the benefit of both you and FivePrime, their heirs, successors and assigns.If any provision of this Agreement is determined to be invalid or unenforceable, in whole or in part, this determination will not affect any other provision of this Agreement and the provision in question will be modified by the court so as to be rendered enforceable to the fullest extent permitted by law, consistent with the intent of the parties.This Agreement and all claims relating or arising out of this Agreement or the breach thereof shall be governed by and construed in accordance with the laws of the state of California without reference to its conflict of laws principles. [Remainder of page intentionally blank; signature page follows] 8 CONFIDENTIAL PLEASE READ THIS AGREEMENT CAREFULLY.IT INCLUDES A RELEASE OF ALL CLAIMS, WHETHER KNOWN OR UNKNOWN, YOU MAY HAVE IN CONNECTION WITH YOUR EMPLOYMENT WITH FIVE PRIME THERAPEUTICS, INC., INCLUDING THE TERMINATION OF YOUR EMPLOYMENT.
